         Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

THE STATE OF OKLAHOMA, by and through             §
THE OKLAHOMA DEPARTMENT OF                        §
REHABILITATION SERVICES                           §
                                                  §
            Plaintiff                             §
                                                  §
v.                                                            CIV-21-34-C
                                                  § Case No.: _____________
                                                  §
THE UNITED STATES OF AMERICA, by and              §
through the UNITED STATES DEPARTMENT              §
OF DEFENSE; the HONORABLE                         §
CHRISTOPHER C. MILLER, in his official            §
capacity as Acting Secretary of Defense; the      §
UNITED STATES DEPARTMENT OF THE                   §
ARMY; and the HONORABLE RYAN D.                   §
McCARTHY, in his official capacity as             §
Secretary of the Army                             §
                                                  §
            Defendants.                           §

                                 COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      NOW COMES, Plaintiff, the STATE OF OKLAHOMA, and files this Complaint

seeking relief to compel Defendants, THE UNITED STATES OF AMERICA, THE UNITED

STATES DEPARTMENT OF DEFENSE, THE SECRETARY OF THE UNITED STATES

DEPARTMENT OF DEFENSE, THE UNITED STATES DEPARTMENT OF THE ARMY, and THE

SECRETARY OF THE DEPARTMENT OF THE ARMY, to comply with a final and binding

agency decision in Plaintiff’s favor issued by an arbitration panel convened by THE

UNITED STATES DEPARTMENT OF EDUCATION pursuant to 20 U.S.C. §107d-2 of the

Randolph-Sheppard Act.
           Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 2 of 14




      In support of this Complaint, Plaintiff respectfully pleads the following:

                                          I.
                                       PARTIES

      1.     Plaintiff, the STATE OF OKLAHOMA, by and through the Oklahoma

Department of Rehabilitation Services (“Oklahoma” and/or “ODRS”), is an Oklahoma

state agency and a State licensing agency (“SLA”) under the Randolph-Sheppard Act

and its implementing regulations.

      2.     Defendant, the UNITED STATES OF AMERICA, is acting by and through the

Honorable CHRISTOPHER C. MILLER, Acting Secretary of Defense, and the Honorable

RYAN D. MCCARTHY, Secretary of the Army. Secretaries Miller and McCarthy are sued

in their official capacities and may be served by serving a copy of the summons and the

instant Complaint upon the United States Attorney General at Washington, D.C. via

certified mail and delivering same to the United States Attorney for the Western

District of Oklahoma.

      3.     Defendant DEPARTMENT OF DEFENSE is an executive department of the

United States government, and is an “agency” within the meaning of the Administrative

Procedure Act. The DEPARTMENT OF DEFENSE is headquartered in Washington, D.C.

      4.     Defendant DEPARTMENT OF THE ARMY is an “agency” within the meaning

of the Administrative Procedure Act. The DEPARTMENT OF THE ARMY is headquartered

in Washington, D.C.

      5.     Collectively, the UNITED STATES OF AMERICA, Secretary Miller, Secretary

McCarthy, the DEPARTMENT OF DEFENSE, and the DEPARTMENT OF THE ARMY are



                                            2
             Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 3 of 14




referred to herein as the “Defendants.”

                                         II.
                              JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331, 28

U.S.C. § 1361, and 5 U.S.C. § 706(1).

       7.      Plaintiff’s causes of action and requests for relief arise under the laws of the

United States, including the Administrative Procedure Act (“APA”) (5 U.S.C. § 701 et

seq.), the Writ of Mandamus Act (28 U.S.C. § 1361), and the Randolph-Sheppard Act

(“RSA”), 20 U.S.C. § 107 et seq.

       8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e) which

provides a suit against a federal official acting in his/her capacity may be brought in the

judicial district where a substantial part of the events or omissions occurred. Here, the

full food services contract which is the subject of the United States Department of

Education’s (“DOE”) final decision is performed at Ft. Sill, Lawton, Oklahoma which

is in the Western District of Oklahoma.

       9.      The decision of the arbitration panel convened by the DOE is a final and

binding agency action upon Defendants. Defendants have failed to implement this

decision. 20 U.S.C. § 107d-2(a); see also 5 U.S.C. § 704.

                                        III.
                               FACTUAL BACKGROUND

       10.     The Randolph-Sheppard Vending Facility Act, 20 U.S.C. §§ 107 et seq.

was passed by Congress to provide blind persons with gainful employment and to

enlarge their economic opportunities. See 20 U.S.C. §§ 107(a)(describing the RSA’s


                                               3
             Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 4 of 14




purpose and authorization). Pursuant to RSA, federal agencies have an affirmative

obligation to establish vending facilities for blind licensees on all federal property to the

extent the facilities would not adversely affect the interests of the United States. Id. at

§ 107(b).

       11.     In furtherance of these objectives, Congress mandates that priority be given

to the appropriate State licensing agency and its licensed blind vendor on all contracts for

cafeteria operation services on Federal property, including full food services at Ft. Sill,

Oklahoma. See 20 U.S.C. §§ 107(b).

       12.     ODRS is the State licensing agency for Oklahoma under the RSA and

Mr. David Altstatt Sr. is a licensed blind vendor chosen by ODRS. ODRS and Altstatt

previously operated the full food services contract at Ft. Sill. Prior to that, ODRS

operated the full food services contract at Ft. Sill for nearly two decades with various

blind vendors and teaming partners.

       13.     On February 28, 2018, Defendants notified ODRS that it was terminating

the existing full food services contract at Ft. Sill for the convenience of Defendants. At

that time, ODRS and Altstatt were performing the full food services contract at several

Ft. Sill dining facilities under a contract that had at least two more option years

remaining. That contract had been awarded to ODRS under the RSA. Defendants

unilaterally terminated this existing contract without first seeking approval of the DOE

Secretary.

       14.     On April 19, 2018, ODRS submitted an arbitration demand to the DOE

Secretary challenging the Defendants’ decision to terminate the full food services


                                             4
             Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 5 of 14




contract at Ft. Sill despite ODRS having two unexpired 1-year options remaining on the

contract. See 20 U.S.C. §107d-1(b)(permitting a State licensing agency to file a complaint

with the DOE Secretary when the SLA believes an executive agency violated the RSA

and its implementing regulations).

       15.     Even with this pending arbitration demand, and the existence of two

unexpired options on the ODRS’s existing contract, Defendants continued to pursue the

procurement of the full food services at Ft. Sill.

       16.     On August 31, 2018, Defendants issued Solicitation No. W9124J-18-R-

0024 (“Solicitation”). This solicitation sought to procure full food services at Ft. Sill,

Oklahoma by awarding a five year task order contract.

       17.     Consistent with the RSA, the Solicitation provided the following “General

Instructions” with respect to how the procurement would be conducted:

       B.      General Instructions

       1.      The Randolph-Sheppard Act (R-SA) applies to this requirement.

       a.      All offerors are hereby notified that this solicitation is subject to the
               R-SA and the priority it affords to blind vendors for operation of
               military dining facilities. The blind have a priority right to operate
               dining facilities on federal property. This applies to this solicitation
               as defined in Army Regulations (AR) 30-22 and 210-25.

       b.      The Army applies this priority in accordance with (IAW) AR 210-
               25. A Competitive Range shall be established after initial evaluation
               of proposals. If the State Licensing Agency (SLA) is determined to be
               in the Competitive Range then the SLA will be afforded the priority
               as delineated in the R-SA and AR 210-25. If the SLA is not
               determined to be in the Competitive Range, then the successful offer
               within the Competitive Range will be selected IAW Addendum to
               52.212-2 Evaluation Factors for Award paragraph I.a.(1) of the
               Solicitation.


                                               5
             Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 6 of 14




       18.     On November 29, 2018, ODRS amended its DOE arbitration demand to

challenge certain limiting language in the Solicitation.

       19.     On December 11, 2018, ODRS timely filed a Complaint in the United

States District Court for the Western District of Oklahoma which was docketed under

Cause No. 18-cv-1197-SLP. In that Complaint, ODRS sought to enjoin the Defendants

from continuing with the ongoing procurement activity under the Solicitation until such

time as the DOE arbitration proceeding concluded. At that time, the deadline to submit

proposals for the Solicitation was December 19, 2018.

       20.     On December 14, 2018, the trial court conducted a hearing on ODRS’s

Application for Temporary Restraining Order which sought to stay the procurement

(including the submission of proposals) until ODRS could pursue its arbitration rights

under the RSA.

       21.     On December 17, 2018, the trial court denied ODRS’s injunction request

which had the effect of allowing the challenged procurement to move forward.

       22.     On December 19, 2018, ODRS, Altstatt, and Cantu Services, Inc. timely

submitted a joint proposal in response to the Solicitation.

       23.     On March 14, 2019, Defendants eliminated the ODRS proposal from the

competitive range thus making ODRS ineligible for award. ODRS determined that the

elimination of its proposal was inconsistent with the RSA and its implementing

regulations.




                                             6
               Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 7 of 14




         24.     On March 22, 2019, ODRS filed an amended arbitration demand with the

DOE Secretary asserting, inter alia, that Defendants improperly evaluated the ODRS

proposal and that the Defendant’s evaluation was inconsistent with 20 U.S.C. §107d-3(e)

and 34 C.F.R. §395.33(a)-(b). These allegations were in addition to the prior arbitration

demand submitted to the DOE.

         25.     On March 22, 2019, ODRS also filed an Amended Complaint in Cause No.

18-cv-1197-SLP seeking to enjoin the Defendants from awarding a contract while ODRS

challenged its elimination from the competitive range. A hearing on ODRS’s injunction

request was conducted on March 29, 2019.

         26.     On April 12, 2019, the DOE Secretary authorized the convening of an

arbitration panel to hear and render a decision on the issues raised by ODRS in its

amended arbitration demand of March 22, 2019. See 20 U.S.C. §107d-2. The DOE

arbitration panel was authorized to review and issue a decision on whether the

Defendants violated the RSA by (i) failing to contact the DOE Secretary prior to the

Defendant’s decision not to exercise the remaining options years of the ODRS’s

incumbent contract, and (2) eliminating the ODRS’s proposal from the competitive

range.

         27.     On April 16, 2019, the trial court denied ODRS’s injunction request and

permitted Defendants to move forward with contract award.

         28.     On May 15, 2019, and despite the ongoing DOE arbitration proceeding,

Defendants awarded the full food services contract at Ft. Sill, Oklahoma to Mitchco

International, Inc. in the amount of $94,250,932.00.


                                             7
             Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 8 of 14




       29.     On May 22, 2019, ODRS timely filed a bid protest action with the

Government Accountability Office (“GAO”) (B-416851.6) challenging the Defendants’

evaluation of Mitchco’s proposal and the ultimate decision to award the contract to

Mitchco.

       30.     On July 3, 2019, GAO dismissed Protest No.: B-416851.6 as academic. In

justifying the dismissal, the GAO concluded, “[i]f DOE determined that Oklahoma’s

challenge to the competitive range decision was successful, the remedy would be to

restore the proposal to the competitive range, and, by regulation, for the agency to enter

into negotiations solely with Oklahoma, in an effort to obtain the services at a reasonable

cost under 34 C.F.R. § 395.33.”

       31.     On September 1, 2019, and despite ODRS’s pending DOE arbitration

proceeding, the Defendants unilaterally decided to move forward with the contract

awarded to Mitchco under task order Contract No.: W9124J-19-D-0012.

       32.     On October 22, 2019, ODRS and the United States of America entered a

Joint Stipulation of Dismissal Without Prejudice in Cause No. 18-cv-1197.

       33.     On January 14, 2020, the DOE arbitration panel began a three day

evidentiary hearing on ODRS’s claims that the Defendants violated the RSA when they

(i) failed to contact the DOE Secretary prior to terminating ODRS’s prior contract early

in order to move forward with the procurement which ultimately ended with an award to

Mitchco, and (ii) eliminated ODRS’s proposal from the competitive range.

       34.     On January 16, 2020, the evidentiary hearing concluded and the DOE

arbitration panel set a post-hearing briefing schedule with the final response briefs due to


                                             8
             Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 9 of 14




the panel on May 11, 2020.

       35.     On May 11, 2020, ODRS timely submitted its final response brief to the

DOE arbitration panel. Surprisingly, the Defendants decide not to submit a response brief

to the arguments ODRS presented in its initial brief.

       36.     On July 21, 2020, ODRS received a copy of the DOE arbitration panel’s

award decision. In sustaining ODRS’s challenges, the DOE arbitration panel concluded,

“that the non-exercise of the option period by the Army without first securing the opinion

of DOE’s Secretary that the non-exercise was warranted was a violation of the RSA and

further finds that there was significant evidence the Army unfairly evaluated ODRS past

performance with respect to the criteria set forth in the solicitation.” The panel held

“With a technically acceptable rating and a satisfactory past performance, [ODRS] should

have been placed in the competitive range to initiate discussions to determine the

‘possibility of being made acceptable’.” The panel further concluded that “[i]t is the

opinion of the Panel that the actions that the head of the Federal agency should take to

ensure compliance with the R-S Act is for [the Agency] to permit ODRS to complete the

option terms of their contract and include the SLA in the competitive range and

commence negotiations with it.”

       37.     On July 24, 2020, ODRS sent a correspondence to the Defendants stating

that “ODRS is ready to begin good faith negotiations with the Army as directed by the

DOE panel with a goal of the parties agreeing to a reasonable price.” This request was

ignored by the Defendants.




                                             9
          Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 10 of 14




       38.    Instead, on August 13, 2020, Defendants attempted to submit an appeal to

the DOE Secretary seeking to overturn the arbitration panel’s decision. Defendants based

their appeal rights on an improper reading of the RSA and the APA.

       39.    On August 19, 2020, ODRS responded to Defendants’ appeal showing that

neither the RSA nor the APA permit such an appeal by Defendants. ODRS requested that

the DOE deny the appeal and confirm the arbitration award in ODRS’s favor.

       40.    On November 23, 2020, DOE issued a decision denying Defendants’

appeal stating “[t]he [RSA] does not directly authorize an appeal to the Secretary of

Education; rather, 20 U.S.C. § 107d-1(b) provides ‘the decision of [an arbitration] panel

shall be final and binding on the parties except as otherwise provided in this Act.’”

       41.    On November 24, 2020, ODRS again notified Defendants that ODRS is

prepared to commence negotiations to start the Ft. Sill full food services contract

immediately. ODRS requested that Defendants respond by December 3, 2020.

       42.    To date, Defendants have yet to substantively respond to ODRS’s request

and have effectively ignored the DOE’s arbitration panel decision. Furthermore, the

Defendants have failed to promptly terminate those actions and practices which the DOE

arbitration panel found to violate the RSA and its implementing regulations. See 20

U.S.C. 107d-2(b)(2).

                                          V.
                                     COUNT I:
                             Administrative Procedure Act

       43.    A claim under 5 U.S.C. § 706(1) may proceed where a plaintiff asserts that

an agency failed to take a discrete agency action that it is required to take. Norton v. S.


                                            10
         Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 11 of 14




Utah Wilderness Alliance, 542 U.S. 55, 64, 124 S. Ct. 2373, 159 L. Ed. 2d 137 (2004).

Here, Plaintiff alleges that Defendants are required to comply with the DOE arbitration

panel’s decision by (i) allowing ODRS to complete the two remaining options of its prior

full food service contact at Ft. Sill, Oklahoma, and (ii) placing the ODRS proposal in the

competitive range and begin negotiations with ODRS for the purpose of awarding a

contract to ODRS for the full food services contract at Ft. Sill, Oklahoma.

       44.    This Court’s review and intervention is now necessary as the Defendants

continue to ignore and refuse to implement the arbitration panel’s decision which

provides for discrete agency action. The discrete agency actions called for by the

arbitration panel’s decision are mandated by the RSA and its implementing regulations.

See 20 U.S.C. § 701d-2(b)(2); 34 C.F.R. §§ 395.37(b), (d).

       45.    ODRS requests that the reviewing court compel the agency action specified

in the DOE arbitration panel’s decision which has been unlawfully and unreasonably

delayed by Defendants. See 5 U.S.C. § 706(1). This includes, but is not limited to,

compelling the Defendants to (i) allow ODRS to complete the two remaining options of

its prior full food service contact at Ft. Sill, Oklahoma, and (ii) place the ODRS proposal

in the competitive range and begin negotiations with ODRS for the purpose of awarding a

contract to ODRS for the full food services contract at Ft. Sill, Oklahoma.

                                     COUNT II:
                           Relief Under The Mandamus Act

       46.    Pursuant to 28 U.S.C. § 1361, this Court shall have original jurisdiction of

any action in the nature of mandamus to compel an officer or employee of the United



                                            11
            Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 12 of 14




States or any agency thereof to perform a duty owed to the plaintiff.

       47.     Mandamus is necessary to promptly terminate any acts or practices found

by the DOE arbitration panel to be in violation of the RSA and its implementing

regulations. See 20 U.S.C. § 107d-1(2); 34 C.F.R. § 394.37(d). The irreparable harm to

Plaintiff has continued for too long.     Justice, this long delayed, is justice denied.

Defendants owe a duty to ODRS to promptly terminate any actions or practices which

violate the RSA and promptly implement the decision of the arbitration panel.

Defendants have unlawfully refused to do either despite being mandated by the RSA.

       48.     ODRS is unable to seek monetary damages from the Defendants under the

RSA and, therefore, ODRS has no other adequate remedy to ensure Defendants’ prompt

compliance with the arbitration panel’s decision.

       49.     ODRS seeks from this Court a Writ of Mandamus compelling Defendants

to perform the following acts which are required by the RSA and its implementing

regulations:

       a.      implement the arbitration panel’s decision which requires
               Defendants to allow ODRS to complete the two remaining options
               of its prior full food service contact at Ft. Sill, Oklahoma; and

       b.      implement the arbitration panel’s decision by placing the ODRS
               proposal in the competitive range and begin negotiations with ODRS
               for the purpose of awarding a contract to ODRS for the full food
               services contract at Ft. Sill, Oklahoma.

                                          VI.
                                        PRAYER

       ODRS prays for the following relief:




                                            12
              Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 13 of 14




         1.       Pursuant to the Administrative Procedure Act and the Mandamus Act,

ODRS requests that the Court compel the Defendants to promptly (i) allow ODRS to

complete the two remaining options of its prior full food service contact at Ft. Sill,

Oklahoma, and (ii) place the ODRS proposal in the competitive range and begin

negotiations with ODRS for the purpose of awarding a contract to ODRS for the full food

services contract at Ft. Sill, Oklahoma;

         2.       Any and all further relief necessary to promptly compel Defendants to

implement the arbitration panel’s decision.

Dated:        January 15, 2021

                                       Respectfully Submitted,

                                       /s/ Peter A. Nolan
                                       Peter A. Nolan
                                       Texas Bar No. 15062600

                                       WINSTEAD PC
                                       401 Congress Avenue, Suite 2100
                                       Austin, TX 78701
                                       (512) 370-2800 F: (512) 370-2850
                                       Email: pnolan@winstead.com

                                 and

                                       /s/ Grant Moak
                                       Grant Moak
                                       Oklahoma Bar No. 16281

                                       Oklahoma Department of Rehabilitation Services
                                       Assistant Attorney General
                                       3535 N.W. 58th Street, Suite 500
                                       Oklahoma City, OK 73112-4824
                                       O: (405) 627-0611 F: (405) 951-3529
                                       Email: gmoak@okdrs.gov



                                               13
Case 5:21-cv-00034-C Document 1 Filed 01/15/21 Page 14 of 14




                     ATTORNEYS FOR PLAINTIFF, THE STATE OF
                     OKLAHOMA, by and through THE OKLAHOMA
                     DEPARTMENT OF REHABILITATION
                     SERVICES




                            14
